          Case 1:21-cv-10952-LTS Document 9 Filed 06/17/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 1:21-cv-10952-LTS


 DENNIS WHITE,
                   Plaintiff,

                  v.

 CITY OF BOSTON AND ACTING MAYOR
 KIM JANEY,
               Defendants.



                                 NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE-NAMED COURT:

       Please enter the appearance of Susan Weise for the Defendants, City of Boston and

Acting Mayor Kim Janey, in the above-captioned matter.

                                                  Respectfully submitted,

                                                  CITY OF BOSTON and ACTING MAYOR
                                                  KIM JANEY
                                                  Defendants
                                                  By their attorney,

                                                  HENRY LUTHIN
                                                  Corporation Counsel

                                                  /s/ Susan Weise
                                                  Susan Weise, BBO# 545455
                                                  First Assistant Corporation Counsel
                                                  City of Boston Law Department
                                                  One City Hall Plaza, Room 615
                                                  Boston, MA 02201
                                                  (617) 635-4040
                                                  Susan.Weise@boston.gov
          Case 1:21-cv-10952-LTS Document 9 Filed 06/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


        I hereby certify that a true copy of the above document was served upon counsel for all
parties of record via this court’s electronic filing system.
  June 17, 2021                              /s/ Susan Weise
 Date                                       Susan Weise
